Citation Nr: 1103898	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  04-38 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for compression fractures, 
thoracolumbar spine, claimed as lower lumbar compression L1, L2.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to December 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
that denied the Veteran's claims.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video teleconference.  A copy of the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the claims for service 
connection for compression fractures of the thoracolumbar spine, 
a right leg disorder, and a right foot disorder.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In correspondence dated in July 2010 and October 2010, the 
Veteran notified the Board that he was in receipt of Social 
Security benefits.  However, it does not appear that the SSA 
records have been obtained.  In Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) the U.S. Court of Appeals for Veterans Claims 
(Court) held, in essence, that records pertaining to SSA 
disability claims in possession of SSA are constructively in 
possession of VA (See 38 C.F.R. § 3.201), and that if VA does not 
seek to secure such records from SSA, it violates its duty to 
assist the claimant under 38 U.S.C.A. § 5107(a).  The Board finds 
that VA should seek these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of their 
determination on the Veteran's claim for SSA 
disability benefits, as well as copies of the 
medical records considered in conjunction 
with that determination.

2.  Thereafter, adjudicate the Veteran's 
claims for service connection for compression 
fractures of the thoracolumbar spine, a right 
leg disorder, and a right foot disorder.  If 
the claims remain adverse to the Veteran, 
furnish the Veteran and his representative a 
Supplemental Statement of the Case and return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

